IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                               No. 06-31173
                             Summary Calendar                      August 31, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KENNY LUCAS

                                           Defendant-Appellant


                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:00-CR-280-1


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Kenny Lucas appeals the district court’s revocation of his supervised
release and imposition of a 27-month term of imprisonment. Lucas specifically
argues that the district court erred in considering public safety dangers that
might arise if Lucas were to use cocaine while at his job as a dumptruck driver
in deciding to revoke Lucas’s supervised release. While the district court cited
such concerns at Lucas’s revocation hearing, the court expressly based its
revocation of Lucas’s supervised release upon Lucas’s admitted, repeated

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-31173

possession and use of cocaine. See 18 U.S.C. § 3583(g). Accordingly, the district
court did not abuse its discretion in revoking Lucas’s supervised release and
imposing a term of imprisonment. See United States v. Spraglin, 418 F.3d 479,
480 (5th Cir. 2005). Lucas’s 27-month sentence did not exceed the three-year
statutory maximum. See 18 U.S.C. § 3583(e)(3). His revocation sentence was
therefore neither “unreasonable” nor “plainly unreasonable.” See United States
v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 547 U.S. 1083 (2006).
Finally, Lucas argues that the district court erred in citing Lucas’s need for
rehabilitation as a basis for its judgment. Lucas properly concedes that this
argument is foreclosed by this court’s decision in United States v. Giddings,
37 F.3d 1091, 1097 (5th Cir. 1994).
      AFFIRMED.




                                       2